Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022. Applicant elected Species 2 (FIG. 4) without traverse.
While applicant listed claims 1-16 as reading on the elected species, the examiner notes that claims 9-16 are drawn to curved and stepped shell tops respectively, wherein the elected species (FIG. 4) discloses a planar shell top. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al (Us Patent No. 4,717,316).

Muramatsu teaches:

limitations from claim 1, a compressor comprising: a case (1); a discharge pipe (4) that passes through one side of the case; a driving motor (2) disposed inside the case, the driving motor comprising a stator (11) mounted to an inside of the case and a rotor (6) disposed radially inward of the stator and configured to rotate relative to the stator, wherein the case defines a centrifugation space (10) between a first side of the driving motor and the one side of the case (see FIG. 1), the centrifugation space being configured to receive refrigerant and lubricant oil (see arrows in FIG. 1; C. 34-54); a rotation shaft (unlabeled, but shown in FIG. 1 attached to rotor 6) coupled to the rotor and configured to rotate the rotor relative to the stator; a compressing portion (3) that is disposed in the case at a second side of the driving motor and that is configured to compress refrigerant based on rotation of the rotation shaft (C. 1 Lines 40-54); and a terminal (FIG. 1) that is disposed on the case, that faces the centrifugation space, and that is connected to a coil (11a) of the stator;


    PNG
    media_image1.png
    586
    478
    media_image1.png
    Greyscale





limitations from claim 2, wherein the case comprises: a first shell (1 at the top portion of the compressor in FIG. 1) that defines the one side of the case and that is penetrated by the discharge pipe (4); and a cylindrical shell (lower portion as seen in FIG. 1) that extends from or is coupled to an outer circumferential face of the first shell, and wherein the centrifugation space (10) is defined by an inner circumferential surface of the first shell, an upper portion of the cylindrical shell, and a top portion of the driving motor (see annotated FIG. 1 below);


    PNG
    media_image2.png
    651
    422
    media_image2.png
    Greyscale


limitations from claim 3, wherein the terminal is disposed between the discharge pipe and a side of the cylindrical shell (see FIG. 1 below);

    PNG
    media_image3.png
    376
    435
    media_image3.png
    Greyscale




limitations from claim 8, wherein the first shell comprises a planar portion and a bent portion, the bent portion being disposed at a radial distal end of the planar portion and connected to the cylindrical shell (see FIG. 1 below);


    PNG
    media_image4.png
    376
    435
    media_image4.png
    Greyscale



limitations from claim 17, further comprising: a rotating member (9) disposed in the centrifugation space and configured to transmit rotary power of the rotor to provide a centrifugal force to the refrigerant and the lubricant oil (C. 3 Lines 22-68);

limitations from claim 18, wherein the rotating member comprises a rotary wing (9b) disposed in the centrifugation space and spaced apart from a center (9c) of the rotor by a predetermined distance (see FIG. 2-3);

limitations from claim 19, wherein the rotating member comprises a flange portion (9d) coupled to the rotor or the rotation shaft (via 9e), and wherein the rotating member is configured to rotate together with the rotor or the rotation shaft (C. 3 Lines 33-37);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al (Us Patent No. 4,717,316) as applied to claim 1 above, and in further view of Privon (US Patent No. 3,162,360).

Muramatsu teaches a terminal at an upper wall of casing 1, rather than at a point where a rotary wing of the rotating member is located above the terminal;

Privon teaches a compressor (FIG. 1) including a motor (56) driving a compression member (~cylinders 19-20), a shaft (50) and casing portions (2, 4, 5); and wherein a terminal (60) is connected to the motor via wiring (61) at a point on the side of the casing (FIG. 1); 

Providing a terminal on a side shell of the compressor of Muramatsu, as taught by Privon, would result in the rotary member (9) of Muramatsu being located above the terminal in the compressor. The terminal of Privon is located lower than a top of the motor, the rotating member (9) of Muramatsu is located above the motor.

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to locate the terminal of Muramatsu at various locations on the compressor shell, such as a side near the motor as taught by Privon, as a matter of design choice in order to locate the terminals closer to the motor for example. Further, it has been held that the rearrangement of parts otherwise taught by the prior art requires only routine skill in the art (see MPEP 2144.04 Section VI.C). 



Privon further teaches:

limitations from claim 4, wherein the terminal comprises a main body comprising a plurality of taps and a plurality of lead wires connected to the plurality of taps, respectively (see FIG. 1 as annotated below);

limitations from claim 5, wherein the plurality of taps are spaced apart from one another and extend in parallel to one another (see FIG. 1 as annotated below);

limitations from claim 6, wherein the main body of the terminal is mounted on the cylindrical shell, and the plurality of taps are arranged along a longitudinal direction of the cylindrical shell (see FIG. 1 as annotated below);

limitations from claim 7, wherein the plurality of lead wires extend radially outward from a top portion of the stator and are connected to the terminal (see FIG. 1 as annotated below);


    PNG
    media_image5.png
    509
    679
    media_image5.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach oil separation members in refrigerant compressors: 8864480, 5087170, 5040952, 4762471, 3176914, 2124239, 20120189470, 20090293534, 20070154334;

The following prior art teach compressors with side-positioned terminals: 5252038, 4205537, 3169696, 3167293, 3015222;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746